Citation Nr: 0417495	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-06-257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability. 

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a cardiac 
disability, claimed as secondary to service-connected PTSD.

5.  Entitlement to an increased rating for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, CA.

In August 2003, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that on a consent form dated in May 2002 the 
veteran stated that his conditions have forced him to leave 
his occupation of construction of 30 years.  At the August 
2003 Board hearing, the veteran's representative advised that 
the veteran had not worked in seventeen months.  As it is 
unclear whether the veteran wishes to make a claim for TDIU 
benefits, this matter is referred to the RO for appropriate 
action.

The Board also notes that the veteran filed a claim for 
service connection for Hepatitis C in September 2002.  No 
rating decision has been issued by the RO as of the date of 
this Board decision.  Consequently the issue is not on appeal 
at the present time.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Regarding the issues of entitlement to service connection for 
a stomach disability, a bilateral knee disability, a low back 
disability, and a cardiac disability claimed as secondary to 
service-connected PTSD, the Board notes that the veteran has 
not been afforded VA examinations that address the 
relationship between the veteran's claimed disabilities and 
his military service.     

Regarding the issue of entitlement to an increased rating for 
his service-connected PTSD, the veteran contends that his 
PTSD has worsened in severity.  In addition, the record 
indicates that the veteran was last afforded a VA 
compensation  examination for PTSD in December 2001.
  
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be notified of any 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
appellant is expected to obtain any such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, severity, and etiology of his 
present stomach disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide a diagnosis, if 
possible, for the veteran's claimed 
stomach disability as well as an opinion 
as to whether it is at least as likely as 
not that the veteran suffers from a 
current stomach disability that is 
related to his active duty service.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his bilateral knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide a diagnosis, if possible, 
for the veteran's claimed bilateral knee 
disability as well as an opinion as to 
whether it is at least as likely as not 
that the veteran suffers from a current 
bilateral knee disability that is related 
to his active duty service.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his low back disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide a diagnosis, if possible, for the 
veteran's back disorder as well as an 
opinion as to whether it is at least as 
likely as not that the veteran suffers 
from a current back disability that is 
related to his active duty service.
 
5.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any cardiac disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide a diagnosis, if possible, for the 
veteran's cardiac disability as well as 
an opinion as to whether it is at least 
as likely as not that the veteran suffers 
from a current cardiac disability that is 
related to his active duty service.  

6.  The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of his service-connected 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

7.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

